DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Drawings
The proposed replacement sheet of drawings, filed on June 30, 2021, has been approved by the examiner for examination purposes. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22-23 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 20, lines 6-7, the phrase “a top wall” is unclear and confusing as presently set forth since it is not known whether the “top wall” is a new and distinct limitation, or if it is a reference back to the previously defined “top wall” in line 2; additionally, in lines 7, 8 & 10, the phrase “display station” does not have a proper antecedent basis; additionally, in line 9, the phrase “the open channels” does not have a proper antecedent basis.  Claims 22, 23 & 26 fail to recite sufficient structural elements and the interconnection of the elements to provide a basis for how the assembly is able to maintain the atmosphere around the produce as claimed.  As such, the metes and bounds of patent protection being sought is unascertainable since the means, i.e., an environmental control system, by which the atmosphere is maintained along applicant’s prescribed parameters is not accounted for in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller [US 3,392,543].  Miller teaches of a produce display station assembly (figs. 1-2 & 6 for instance) comprising: a top wall (top wall – fig. 2); a back wall (back wall – fig. 2); side walls (12A, 12B) spaced apart by at least the width of a standard pallet (note fig. 1); an open front for receiving a pallet of produce (such as (30) or (125)); at least one outlet 20) for a temperature controlled air stream included at a front edge of the top wall for directing the air stream over the front and into the display station assembly (shown); and at least one air inlet (15) to draw air from the display station assembly positioned in or adjacent a lower edge of the back wall and configured to align with open channels of a standard pallet positioned in the display station (not fig. 6 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-11 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of GB 2,317,688 and Swofford [US 2009/0215381]  Miller teaches of a produce display system (fig. 1, col. 1 – notes the transferring of products, such as produce) including: a carriage (30, 125) for carrying produce to be displayed; a display station (10) for receiving the carriage, the display station defining an open front for the carriage to enter into the display station (shown in the figures); a first outlet (20) for providing a first air stream of reduced temperature; and a second outlet (21) for providing an additional air stream over the produce when in the display station; an environmental control system (defined as intake and discharge duct means along with refrigeration system) which produces an atmosphere around the carriage of reduced temperature compared to ambient temperature; and wherein the first outlet is positioned above the second outlet such that, in an operative state of the environmental control system, the first air stream forces the second air stream into an inherent mix and tumbles over the face of the carriage (note figs. 2 and 6 for instance showing a similar representation).  Miller teaches applicant’s basic inventive claimed system as outlined {mapped} above, including the use of plural air stream outlets where one outlet is positioned higher and more forward than the other outlet; but Miller does not disclose the aspect of a second air stream of increased humidity regarding the second outlet.  As to the addition of an air stream with increased humidity, GB`688 is cited as an evidence reference for the known concept of utilizing a moisture supply apparatus (4), i.e., a device to supply humidified or moisturized air, within a refrigerated display cabinet (20).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller so as to incorporate a means whereby a humidified air stream can be supplied within the refrigerated case in order to increase the humidity within the display station system as taught by GB`688 because this arrangement would enhance the versatility of Miller’s device by providing a means by which added moisture (i.e., increased humidity) is supplied to the interior of the display station in order to counteract the drying effect of refrigeration on fresh products, such as produce.  As to the use of separate ducts for delivering air streams with varying characteristics, Swofford is cited as an evidence reference for the known use of a refrigerated display case employing two air stream outlets (26, 48) having distinct duct/plenum (20, 42) in order to provide first and second air streams (14, 50) of different air quality in an analogous art.  The first air stream being a primary layer of refrigerated air having a low temperature, while the second air stream being a secondary layer of cooled ambient air that acts as a buffer to the primary layer in order to reduce the temperature gradient of air stream layers.  Swofford also notes that the air stream layers use multiple flow paths via plenums where the second plenum may be added onto an existing case as a retrofit installation.  According, the positon is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the air streams, with respect to the two distinct outlets, separable with the addition of another intake plenum in view of Swofford’s teaching because the addition of a second plenum that is used solely for the purpose of delivering a second air stream conveying different properties relative to a first air steam would serve to enhance the versatility of Miller’s device by providing the system a means by which two air steam layers with different properties can be utilized simultaneously as dependent upon the needs and/or preferences of an end user.  As modified, GB`688 depicts the means {structural components} by which the humidified air stream and cooled air stream are produced.  The position being taken that a system employing two distinct air path/plenum streams would allow for different mechanical systems to be mapped to a particular path, such as a refrigeration component situated with one air stream path, while a humidifying component situated within another air stream path, thereby allowing an end user to customize the properties of a display system as dependent upon the articles that housed within the display station.  Since GB`688 teaches the combined use of both a refrigeration component and a humidifying component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the components in distinct air stream paths {such as by utilizing the two distinct ducts whereby a user could independently control properties of the air streams}, since it has been held that constructing a formally integral structure into various elements, where the elements perform the same function as the integral structure, involves only routine skill in the art.  Regarding Claim 7, as modified, the system would likewise include an ozone generator ((9) of GB`688) to place ozone into the atmosphere around the produce.  Again, GB`688 is cited as an evidence reference for the known concept of utilizing an ozone generator (9) within a refrigerated display cabinet (20).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the prior art so as to incorporate a means to produce ozone within the display station as taught by GB`688 because this arrangement would enhance the versatility of Miller’s device by providing a means by which the growth of bacteria, fungus, mold, algae and various yeasts can be controlled within a high humidity and moisture rich environment.  Regarding Claim 9, as modified, the ozone can be placed in the second or additional air stream (note figs. 1-2) as dependent upon which stream an end user wishes to provide the ozone - GB`688 shows the flow of ozone within the cooled treated air stream, but the placement of the ozone generator within Miller’s device can be varied depending upon the system characteristics desired.  Regarding Claim 10, as modified, the environmental control system is incorporated in the display station.  Regarding Claim 11, as modified, the prior art shows the environmental control system being provided internal to the display station; but does not show a portion of the control system being external to the display station with associated connections to connect to the external environmental control system.  As to this aspect, administrative notice was previously taken of the fact that refrigerated units can have a portion of the environmental control system situated external to the display unit; since the notice was not challenged in the rely, the position is taken that environmental control systems provided externally to a display station are established prior art.  As such, this “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  Regarding Claim 28, again Miller teaches of a produce display station assembly (fig. 1) including: a top wall (viewed as the upper portion of the inner liner – fig. 2); a back wall; side walls (see figures) spaced apart by at least the width of a standard pallet (a standard pallet in this case would equate to the standard width size of (125)); an open front defined therein for receiving a pallet (125) of produce (produce is one of the items that can be stored on the pallet); a first outlet (20) for a temperature controlled air stream included at or near a front edge of the top wall for directing the temperature controlled air stream over the open front and into the display station (note fig. 2); and a second outlet (upper (21) for instance) disposed on the top wall and capable of providing a means for an air stream of increased humidity {such as when modified as previously outlined} over the open front; wherein the second outlet is disposed below and rearwardly relative to the first outlet thereby being closer to the back wall than the first outlet (shown in fig. 2).
Claims 12, 13, 16 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, GB 2,317,688 and Swofford and further in view of Navarro et al., [US 202/0000229].  The prior art teaches applicant’s basic inventive claimed system as outlined {mapped} previously; but does not disclose ranges of temperature or humidity levels as prescribed by applicant.  As to this aspect, Navarro teaches the known construction of various merchandiser modules, such as a low temperature module and a medium temperature module, where a module can keep the temperature within a range of 32-41 degrees Fahrenheit.  Additionally, GB`688 gives an example of a test carried out where the humidity was measured at a minimum of 80% for testing purposes.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize varying ranges of temperature and humidity levels as dictated by the needs and/or preferences of an end user in view of the prior art because the ability to vary the temperature and humidity levels allows a user to fine tune the optimal environment required within the display system in order to preserve a product, regardless of the type of product on display.  Regarding Claim 13, as modified, the position is taken that the conditioned atmosphere can include less than 1% ozone if so desired by the end user [GB`688 discloses that ozone maintained at 1.5 to 2.5 parts per million in air for a period of time is sufficient to kill substantially all of the bacteria, mold, fungus, yeast within the apparatus].  As to claims 16 & 18-19, the position is taken that the similarly claimed features have adequately been mapped above within the rejections and therefore a redundant mapping of the features is superfluous. 
Claims 22, 23 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and GB 2,317,688 and further in view of Navarro et al., [US 202/0000229].  Miller teaches applicant’s basic inventive claimed system as outlined {mapped} above, including the use of plural air stream outlets where one outlet is positioned higher and more forward than the other outlet; but Miller does not disclose the aspect of a second air stream of increased humidity regarding the second outlet; and does not disclose ranges of temperature or humidity levels as prescribed by applicant.  As to the addition of an air stream with increased humidity, GB`688 is cited as an evidence reference for the known concept of utilizing a moisture supply apparatus (4), i.e., a device to supply humidified or moisturized air, within a refrigerated display cabinet (20).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miller so as to incorporate a means whereby a humidified air stream can be supplied within the refrigerated case in order to increase the humidity within the display station system as taught by GB`688 because this arrangement would enhance the versatility of Miller’s device by providing a means by which added moisture (i.e., increased humidity) is supplied to the interior of the display station in order to counteract the drying effect of refrigeration on fresh products, such as produce.  As to maintaining the temperature and humidity along prescribed values, Navarro teaches the known construction of various merchandiser modules, such as a low temperature module and a medium temperature module, where a module can keep the temperature within a range of 32-41 degrees Fahrenheit.  Additionally, GB`688 gives an example of a test carried out where the humidity was measured at a minimum of 80% for testing purposes.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize varying ranges of temperature and humidity levels as dictated by the needs and/or preferences of an end user in view of the prior art because the ability to vary the temperature and humidity levels allows a user to fine tune the optimal environment required within the display system in order to preserve a product, regardless of the type of product on display.  Regarding Claims 23 & 26, as modified, the position is taken that the conditioned atmosphere can include less than 1% ozone if so desired by the end user [GB`688 discloses that ozone maintained at 1.5 to 2.5 parts per million in air for a period of time is sufficient to kill substantially all of the bacteria, mold, fungus, yeast within the apparatus].  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection do not rely on the reference as applied and/or the combination of references applied within the Office Action.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
August 13, 2021


/James O Hansen/Primary Examiner, Art Unit 3637